

117 HRES 652 IH: Expressing the sense of the House of Representatives related to the evacuation of nationals of Afghanistan.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 652IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Neguse submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives related to the evacuation of nationals of Afghanistan.That it is the sense of the House of Representatives that—(1) the contributions of nationals of Afghanistan who are at heightened risk of persecution by Taliban forces due to their affiliation with the United States Government or civil society organizations should be recognized and honored; and(2)the United States should commit to facilitating the safe passage of nationals of Afghanistan and their family members to the United States who are eligible for humanitarian parole or priority 1 or priority 2 designations under the United States Refugee Admissions Program. 